916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Edward BROWN,v.Larry HUFFMAN, Warden, Augusta Correctional Center, Mary SueTerry, Attorney General of Virginia, Respondents-Appellees.
No. 90-6348.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1990.Decided Oct. 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-90-399-A)
William Edward Brown, appellant pro se.
E.D.Va.
DISMISSED.
Before K.K. HALL, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William Edward Brown seeks to appeal the district court's dismissal of this 28 U.S.C. Sec. 2254 action for failure to pay the assessed filing fee.  Finding that the district court complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.